Citation Nr: 1012856	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-04 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to February 
1966.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  The Veteran's case comes from the 
VA Regional Office in Atlanta, Georgia (RO).

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned.  A copy of the transcript 
has been associated with the claims folder. 

In November 2009, the Board remanded for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its November 2009 remand, the Board instructed the RO to 
provide the Veteran with notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Subsequently, the RO sent the Veteran a notification letter 
in November 2009 which included notice required by 
Dingess/Hartman.  However, the letter did not include 
notification as required by Vazquez-Flores.   The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a remand confers on the Veteran, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  On remand, the RO 
should send another letter in compliance with Vazquez-
Flores. 

VA treatment records dated throughout the applicable period 
are associated with the claims folder.  Several of them 
(i.e. those dated in September 2006, April 2009, and May 
2009) note "[p]uretone air and bone conduction results may 
be viewed under 'Audiometric Display' in the CPRS TOOLS 
menu.  Speech audiometric results may be reviewed by 
clicking 'Table 1' above the display audiogram."  Also, in a 
November 2009 correspondence, the Veteran stated that he had 
three audiological examinations that year at the VA Medical 
Center and requested that those records be obtained.  As 
audiometric results from VA evaluations have not been 
printed and associated with the claims folder, these records 
should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
corrective VCAA notification that is in 
compliance with the requirements set 
forth in Vazquez-Flores v. Peak, 22 
Vet. App. 37 (2008).  Specifically, the 
notice should advise the Veteran that, 
to substantiate his increased rating 
claim for hearing loss, he must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or an increase in severity of 
the disability as well as the effect 
that the worsening has on his 
employment and daily life.

In addition, the letter should include 
examples of the types of medical and 
lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation- 
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

Further, the Veteran should be afforded 
a copy of the applicable criteria 
needed to establish an increased 
(higher) evaluation under the 
applicable diagnostic code for rating 
hearing loss.

Also, the Veteran should be advised 
that, if an increase in disability is 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes, which typically 
provide for a range in severity of a 
particular disability from 0 percent to 
as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

2.	The RO should obtain audiometric 
results for all relevant tests during 
the applicable time period, to 
specifically include VA clinical 
records dated in September 2006, April 
2009, and May 2009.  All efforts to 
obtain these records must be documented 
in the claims folder. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken by VA with respect 
to the claim; and (d) notify the 
Veteran that he is ultimately 
responsible for providing the evidence.  
38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2009) (emphasis added). 

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


